        Case 19-00730-5-JNC              Doc 741 Filed 04/02/20 Entered 04/03/20 07:41:45                              Page 1 of 4
                                             United States Bankruptcy Court
                                          Eastern District of North Carolina
In re:                                                                                                     Case No. 19-00730-JNC
CAH Acquisition Company 1, LLC d/b/a Was                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0417-5                  User: admin                        Page 1 of 3                          Date Rcvd: Mar 31, 2020
                                      Form ID: van018                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 02, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ba              E-mail/Text: NCEBAdb_bnc@nceba.uscourts.gov Apr 01 2020 07:16:47     Bankruptcy Administrator,
                 434 Fayetteville Street, Ste. 640,   Raleigh, NC 27601
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 31, 2020 at the address(es) listed below:
              Benjamin E.F.B. Waller    on behalf of Plaintiff Thomas W. Waldrep, Jr. bwaller@hendrenmalone.com,
               jgorman@hendrenmalone.com
              Benjamin E.F.B. Waller    on behalf of Trustee Thomas W. Waldrep, Jr. bwaller@hendrenmalone.com,
               jgorman@hendrenmalone.com
              Brian Behr     on behalf of Bankruptcy Administrator    Bankruptcy Administrator
               brian_behr@nceba.uscourts.gov, lynn_tingen@nceba.uscourts.gov;rick_hinson@nceba.uscourts.gov
              Brian H. Smith    on behalf of Creditor    Complete Business Solutions Group, Inc.
               BRIAN.H.SMITH@FNF.COM
              Brian R. Anderson    on behalf of Special Counsel    Greenberg Trauig, LLP
               branderson@foxrothschild.com, pwilliams@foxrothschild.com
              Brian R. Anderson    on behalf of Health Care Ombudsman Suzanne Koenig
               branderson@foxrothschild.com, pwilliams@foxrothschild.com
              Brian R. Anderson    on behalf of Other Professional    SAK Management Services, LLC
               branderson@foxrothschild.com, pwilliams@foxrothschild.com
              Byron L. Saintsing    on behalf of Creditor    Siemens Financial Services, Inc.
               bsaintsing@smithdebnamlaw.com
              Christopher J. Waivers    on behalf of Creditor    Hospital Equipment Rental Company
               cwaivers@whiteandallen.com, ckeller@whiteandallen.com
              Ciara L. Rogers    on behalf of Other Professional    Sherwood Partners, Inc. ciara@olivercheek.com,
               ashley@olivercheek.com;allison@olivercheek.com;dana@olivercheek.com;katymac@olivercheek.com;pam@o
               livercheek.com;lizcarla@olivercheek.com;emily@olivercheek.com;george@olivercheek.com;clayton@oliv
               ercheek.com;lind
              Dan Nelson     on behalf of Creditor    Premier Specialty Network, LLC dan.nelson@kutakrock.com
              David J Haidt    on behalf of Other Professional C. David Rhoades davidhaidt@embarqmail.com,
               joywatsonnb@embarqmail.com
              David J Haidt    on behalf of Interested Party    City of Drumright, Oklahoma
               davidhaidt@embarqmail.com, joywatsonnb@embarqmail.com
              David J Haidt    on behalf of Creditor    Fairfax Healthcare Authority davidhaidt@embarqmail.com,
               joywatsonnb@embarqmail.com
              David J Haidt    on behalf of Interested Party    Cohesive Healthcare Management and Consulting
               davidhaidt@embarqmail.com, joywatsonnb@embarqmail.com
              David J Haidt    on behalf of Creditor    First Liberty Bank davidhaidt@embarqmail.com,
               joywatsonnb@embarqmail.com
              David J Haidt    on behalf of Interested Party Brent King davidhaidt@embarqmail.com,
               joywatsonnb@embarqmail.com
              David J Haidt    on behalf of Interested Party    Fairfax Healthcare Authority
               davidhaidt@embarqmail.com, joywatsonnb@embarqmail.com
              Dennis M. Duffy    on behalf of Creditor    Department of Health and Human Services
               dennis.duffy@usdoj.gov, usance.bankruptcy@usdoj.gov
              Dennis M. Duffy    on behalf of Creditor    Internal Revenue Service dennis.duffy@usdoj.gov,
               usance.bankruptcy@usdoj.gov
              E. Franklin Childress    on behalf of Creditor    CAH Acquisition Company 11, LLC
               fchildress@bakerdonelson.com
     Case 19-00730-5-JNC         Doc 741 Filed 04/02/20 Entered 04/03/20 07:41:45               Page 2 of 4



District/off: 0417-5          User: admin                  Page 2 of 3                  Date Rcvd: Mar 31, 2020
                              Form ID: van018              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Eric L. Johnson    on behalf of Creditor    First Capital Corporation ejohnson@spencerfane.com
              Ethridge B. Ricks    on behalf of Interested Party    Rural Wellness Fairfax, Inc.
               brittricks@mvalaw.com
              Felton E. Parrish    on behalf of Interested Party    City of Hillboro, Kansas and the Public
               Building Commission of Hillsboro, Kansas fparrish@lawyercarolina.com
              Felton E. Parrish    on behalf of Interested Party Brent King fparrish@lawyercarolina.com
              Felton E. Parrish    on behalf of Interested Party    Security Bank of Kansas City
               fparrish@lawyercarolina.com
              Felton E. Parrish    on behalf of Interested Party    Bank of Hays fparrish@lawyercarolina.com
              Francisco T. Morales    on behalf of Trustee Thomas W. Waldrep, Jr. notice@waldrepllp.com
              James C. Lanik    on behalf of Plaintiff Thomas W. Waldrep, Jr. jlanik@waldrepllp.com,
               trustee@waldrepllp.com
              James C. Lanik    on behalf of Trustee Thomas W. Waldrep, Jr. jlanik@waldrepllp.com,
               trustee@waldrepllp.com
              Jason L. Hendren    on behalf of Trustee Thomas W. Waldrep, Jr. jhendren@hendrenmalone.com,
               jgorman@hendrenmalone.com;ashave@hendrenmalone.com
              Jason L. Hendren    on behalf of Plaintiff Thomas W. Waldrep, Jr. jhendren@hendrenmalone.com,
               jgorman@hendrenmalone.com;ashave@hendrenmalone.com
              Jeffrey R. Whitley    on behalf of Creditor    First Capital Corporation jwhitley@foxrothschild.com,
               cindy.mann@smithmoorelaw.com
              Jennifer B. Lyday    on behalf of Special Counsel    Flanagan & Associates, LLC
               notice@waldrepllp.com
              Jennifer B. Lyday    on behalf of Trustee Thomas W. Waldrep, Jr. notice@waldrepllp.com
              John M. Sperati    on behalf of Creditor    Somerset Capital Group, Ltd.
               jsperati@smithdebnamlaw.com, sbutler@smithdebnamlaw.com
              John M. Sperati    on behalf of Creditor    Somerset Leasing Corp, XXII jsperati@smithdebnamlaw.com,
               sbutler@smithdebnamlaw.com
              John Paul H. Cournoyer    on behalf of Creditor Steven F. White jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Interested Party    Rural Community Hospitals of America,
               LLC jpc@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Creditor    Sun Finance, Inc. jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              John Paul H. Cournoyer    on behalf of Creditor Paul L. Nusbaum jpc@nbfirm.com,
               jla@nbfirm.com;sks@nbfirm.com
              Jonathan E. Friesen    on behalf of Creditor Wendy C. Phillips jef@gillespieandmurphy.com,
               cjones@lawyersforchrist.com;mholland@lawyersforchrist.com
              Joseph Samuel Dowdy    on behalf of Creditor    Blue Cross Blue Shield of North Carolina
               jdowdy@kilpatricktownsend.com
              Katherine Montgomery McCraw    on behalf of Creditor    NC Dept of Health and Human Services, DHB
               kmccraw@ncdoj.gov, etant@ncdoj.gov;lbulls@ncdoj.gov;kchadwick@ncdoj.gov
              Kirstin E. Gardner    on behalf of Bankruptcy Administrator    Bankruptcy Administrator
               kirstin_gardner@nceba.uscourts.gov,
               Tanya_aycock@nceba.uscourts.gov;lynn_tingen@nceba.uscourts.gov
              Marjorie K. Lynch    on behalf of Bankruptcy Administrator    Bankruptcy Administrator
               marjorie_lynch@nceba.uscourts.gov,
               lynn_tingen@nceba.uscourts.gov;karen_hayes@nceba.uscourts.gov;lesley_cavenaugh@nceba.uscourts.gov
               ;Tanya_aycock@nceba.uscourts.gov
              Mathew A. Petersen    on behalf of Creditor    First Capital Corporation mpetersen@spencerfane.com
              Melanie Johnson Raubach    on behalf of Interested Party    Atchison Hospital Association
               mraubach@lawhssm.com, vhughes@lawhssm.com;rkelley@lawhssm.com;kdantinne@lawhssm.com
              Nancy A. Peterman    on behalf of Health Care Ombudsman Suzanne Koenig petermann@gtlaw.com
              Nicholas Zluticky     on behalf of Creditor    First Liberty Bank nick.zluticky@stinson.com
              Nicholas Zluticky     on behalf of Interested Party    Bank of Hays nick.zluticky@stinson.com
              Patricia E. Hamilton    on behalf of Interested Party Brent King phamilton@stevensbrand.com
              Paul A. Fanning    on behalf of Interested Party    Cohesive Healthcare Management and Consulting,
               LLC paf@wardandsmith.com,
               DocketCR@wardandsmith.com;blh@wardandsmith.com;nsf@wardandsmith.com;jscotten@wardandsmith.com
              Paul A. Fanning    on behalf of Creditor    Cohesive Healthcare Management and Consulting, LLC
               paf@wardandsmith.com,
               DocketCR@wardandsmith.com;blh@wardandsmith.com;nsf@wardandsmith.com;jscotten@wardandsmith.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 3, LLC
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 12, LLC
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 7, LLC
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 2, LLC
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 1, LLC d/b/a Washington
               County Hospital tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 6, LLC
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 16, LLC
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
              Rayford K. Adams, III    on behalf of Debtor    CAH Acquisition Company 4, Inc.
               tadams@spilmanlaw.com, cpeterson@spilmanlaw.com
     Case 19-00730-5-JNC         Doc 741 Filed 04/02/20 Entered 04/03/20 07:41:45               Page 3 of 4



District/off: 0417-5          User: admin                  Page 3 of 3                  Date Rcvd: Mar 31, 2020
                              Form ID: van018              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Rebecca F. Redwine    on behalf of Trustee Thomas W. Waldrep, Jr. rredwine@hendrenmalone.com,
               jgorman@hendrenmalone.com
              Rebecca F. Redwine    on behalf of Plaintiff Thomas W. Waldrep, Jr. rredwine@hendrenmalone.com,
               jgorman@hendrenmalone.com
              Ross A. Plourde    on behalf of Creditor    Cohesive Healthcare Management and Consulting, LLC
               ross.plourde@mcafeetaft.com
              Ross A. Plourde    on behalf of Interested Party    Cohesive Healthcare Management and Consulting,
               LLC ross.plourde@mcafeetaft.com
              Ryan J. Adams    on behalf of Creditor    Aspirar Medical Lab, LLC ryan@adamshowell.com
              Sam G. Bratton, II    on behalf of Debtor    CAH Acquisition Company 12, LLC sbratton@dsda.com
              Sam G. Bratton, II    on behalf of Interested Party    Doerner, Saunders, Daniel & Anderson, LLP
               sbratton@dsda.com
              Sharon L. Stolte    on behalf of Interested Party Brent King sstolte@sandbergphoenix.com
              Stephen W. Petersen    on behalf of Creditor    First Capital Corporation
               spetersen@foxrothschild.com, cindy.mann@smithmoorelaw.com
              Steven A. Ginther    on behalf of Creditor    Missouri Department of Revenue ednc@dor.mo.gov
              Terri L. Gardner    on behalf of Petitioning Creditor    Medline Industries, Inc.
               terri.gardner@nelsonmullins.com, karie.rankine@nelsonmullins.com
              Terri L. Gardner    on behalf of Petitioning Creditor Robert Venable, M.D.
               terri.gardner@nelsonmullins.com, karie.rankine@nelsonmullins.com
              Terri L. Gardner    on behalf of Petitioning Creditor    Washington County, NC
               terri.gardner@nelsonmullins.com, karie.rankine@nelsonmullins.com
              Thomas E. Austin, Jr.    on behalf of Creditor    Cigna HealthCare of North Carolina, Inc.
               taustin@taustinlaw.com
              Thomas E. Austin, Jr.    on behalf of Creditor    Cigna HealthCare of St. Louis, Inc.
               taustin@taustinlaw.com
              Thomas E. Austin, Jr.    on behalf of Creditor    Cigna Health and Life Insurance Company
               taustin@taustinlaw.com
              Thomas W. Waldrep, Jr.    on behalf of Attorney Thomas W. Waldrep, Jr. notice@waldrepllp.com
              Thomas W. Waldrep, Jr.    on behalf of Trustee Thomas W. Waldrep, Jr. notice@waldrepllp.com
              Tyler E. Heffron    on behalf of Interested Party    City of Hillboro, Kansas and the Public
               Building Commission of Hillsboro, Kansas theffron@twgfirm.com
              Wesley F. Smith    on behalf of Interested Party Brent King wsmith@stevensbrand.com
              William P Janvier    on behalf of Interested Party    Boa Vida Foundation, Inc bill@janvierlaw.com,
               samantha@janvierlaw.com;Stephanie@janvierlaw.com;june@janvierlaw.com;kelly@janvierlaw.com;kelly@j
               anvierlaw.com;R55537@notify.bestcase.com
              William P Janvier    on behalf of Interested Party    Boa Vida Foundation bill@janvierlaw.com,
               samantha@janvierlaw.com;Stephanie@janvierlaw.com;june@janvierlaw.com;kelly@janvierlaw.com;kelly@j
               anvierlaw.com;R55537@notify.bestcase.com
              William P Janvier    on behalf of Interested Party    Boa Vida Foundation, Inc. bill@janvierlaw.com,
               samantha@janvierlaw.com;Stephanie@janvierlaw.com;june@janvierlaw.com;kelly@janvierlaw.com;kelly@j
               anvierlaw.com;R55537@notify.bestcase.com
              William Walt Pettit    on behalf of Creditor    Complete Business Solutions Group, Inc.
               walt.pettit@hutchenslawfirm.com, renee.copley@hutchenslawfirm.com
                                                                                              TOTAL: 86
 Case 19-00730-5-JNC                  Doc 741 Filed 04/02/20 Entered 04/03/20 07:41:45       Page 4 of 4
VAN−018 Notice of Telephone Conference − Rev. 03/27/2020

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                                           Greenville Division

IN RE:
CAH Acquisition Company 1, LLC d/b/a Washington CASE NO.: 19−00730−5−JNC
County Hospital
 ( debtor has no known aliases )                DATE FILED: February 19, 2019
958 U.S. Highway 64 East
Plymouth, NC 27962                              CHAPTER: 11




                                         NOTICE OF TELEPHONE CONFERENCE

NOTICE IS HEREBY GIVEN that a hearing will be held by telephone as indicated below:

DATE: Thursday, April 23, 2020
TIME: 01:00 PM
to consider and act upon the following matters:

Second Application for Compensation for Greenberg Traurig, LLP, Other Professional, Fee:$3736.00,
Expenses:$0. filed by Brian R. Anderson

Second Application for Compensation for SAK Management Services, LLC, Ombudsman Health,
Fee:$22985.00, Expenses:$3969.38. filed by Brian R. Anderson
Sixth Application for Compensation for Jason L. Hendren, Trustee's Attorney, Fee:$6940.50,
Expenses:$383.20. filed by Jason L. Hendren

The hearing will involve the following parties:

Judge Joseph N. Callaway
Brian Anderson
Jason Hendren
Marjorie Lynch/Kirstin Gardner

To join the conference call, please dial 1−888−273−3658, and enter the access code 3113071 # . If asked,
please do not join the conference call as the host, instead, press the # key and wait for the conference to
begin. The AT & T operator will ask you to state your name when the conference is about to begin.

DATED: March 31, 2020
                                                                    Stephanie J. Butler
                                                                    Clerk of Court
